EXHIBIT MOVADO GROUP, INC. AMENDED AND RESTATED DEFERRED COMPENSATION PLAN FOR EXECUTIVES Effective June1, 1995 Amended and Restated Effective January1, 1998 Amended and Restated Effective January1, 2002 Amended and Restated Effective January 1, 2008 NY717357.3 212281-10001 MOVADO GROUP, INC. AMENDED AND RESTATED DEFERRED COMPENSATION PLAN FOR EXECUTIVES Table of Contents Page ARTICLE I Definitions 1.1 Account 1 1.2 Administrator 1 1.3 Affiliate 1 1.4 Base Salary 1 1.5 Base Salary Deferrals 1 1.6 Bonus 1 1.7 Bonus Deferrals 1 1.8 Change in Control 2 1.9 Class Year Account 3 1.10 Code 3 1.11 Company 3 1.12 Company Stock 3 1.13 Compensation 3 1.14 Compensation Deferral Election 3 1.15 Compensation Deferrals 3 1.16 Effective Date 4 1.17 Eligible Employee 4 1.18 Employee 4 1.19 Employers 4 1.20 Employer Contribution 4 1.21 ERISA 4 1.22 Fair Market Value 4 1.23 GroupI Employee 5 1.24 GroupII Employee 5 1.25 Matching Contribution 5 1.26 Participant 5 1.27 Plan 5 1.28 Plan Year 5 1.29 Total and Permanent Disability 5 1.30 Trust 5 1.31 Trustee 5 1.32 Unforeseeable Emergency 5 1.33 Year of Service 6 i ARTICLE II Participation 2.1 Eligibility for Participation 6 2.2 Commencement of Participation 6 2.3 Benefits 6 ARTICLE III Contributions 3.1 Compensation Deferrals 7 3.2 Matching Contributions 8 3.3 Company Stock 8 3.4 Employer Contributions 9 3.5 Time of Contributions 9 3.6 Form of Contributions 9 ARTICLE IV Vesting 4.1 Vesting 10 ARTICLE V Accounts 5.1 Accounts 11 5.2 Investments, Gains and Losses 11 5.3 Forfeitures 12 ARTICLE VI Distributions 6.1 Payment 12 6.2 Commencement of Payment 13 ARTICLE VII Beneficiaries 7.1 Beneficiaries 14 7.2 Lost Beneficiary 15 ARTICLE VIII Funding 8.1 Prohibition Against Funding 15 8.2 Deposits in Trust 16 8.3 Withholding of Employee Contributions 16 ii ARTICLE IX Claims Procedure 9.1 General 16 9.2 Claim Review 16 9.3 Right of Appeal 17 9.4 Review of Appeal 17 9.5 Designation 17 ARTICLE X Administration of the Plan 10.1 Committee as Administrator 17 10.2 Actions Taken by the Committee 17 10.3 Bond and Compensation 18 10.4 Duties of the Committee 18 10.5 Employers to Furnish Information 19 10.6 Expenses 19 10.7 Indemnification 19 ARTICLE XI General Provisions 11.1 No Assignment 19 11.2 No Employment Rights 20 11.3 Incompetence 20 11.4 Identity 20 11.5 Amendment and Termination 20 11.6 Employer Determinations 21 11.7 Construction 21 11.8 Governing Law 21 11.9 Severability 21 11.10 Headings 21 11.11 Terms 21 11.12 Top Hat Plan 21 11.13 Section 409A 21 ARTICLE XII Adoption 12.1 Execution 22 NY717357.3 212281-10001 iii MOVADO GROUP, INC. AMENDED AND RESTATED DEFERRED COMPENSATION PLAN FOR EXECUTIVES Movado Group, Inc., a New York corporationand Movado Retail Group, Inc. a New Jersey corporation, hereby adopt this Amended and Restated Movado Group, Inc. Deferred Compensation Plan for Executives. ARTICLE I Definitions 1.1Account.The bookkeeping account established for each Participant as provided in Section 5.1 hereof. 1.2Administrator.The committee appointed pursuant to ARTICLEX. 1.3Affiliate.Any entity (i) that directly or indirectly is controlled by, controls or is under common control with the Company, or (ii) in which the Company has a significant equity interest, in either case as determined by the Board. 1.4Base Salary. The basic salary payable to a Participant by the Employers attributable to services performed in a Plan Year.Base Salary shall only include regularly scheduled salary payable throughout the year, as determined by the Employers. 1.5Base Salary Deferrals.The portion of Base Salary that a Participant elects to defer under the Plan as part of a Compensation Deferral Election. 1.6Bonus.The annual incentive bonus, if any, payable by the Employers to a Participant who is not classified by the Employer as a sales executive, upon the satisfaction of certain specified performance goals. 1.7Bonus Deferrals.The portion of Bonus that a Participant who is not classified by the Employer as a sales executive elects to defer under the Plan as part of a Compensation Deferral Election. 1.8Change in Control.The occurrence of: (i)the acquisition by any individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more (on a fully diluted basis) of (A) the then outstanding shares of common stock of the Company, taking into account as outstanding for this purpose such common stock issuable upon the exercise of options or warrants, the conversion of convertible stock or debt, and the exercise of any similar right to acquire such common stock (the "Outstanding Company Common Stock") and (B) the combined voting power of the then outstanding voting securities of the Company entitled to vote generally in the election of directors (the "Outstanding Company Voting Securities"); provided, however, that for purposes of the Plan, the following acquisitions shall not constitute a Change in Control: (I) any acquisition by the Company or any Affiliate, (II) any acquisition by any employee benefit plan sponsored or maintained by the Company or any Affiliate, (III) any acquisition by a "Permitted Transferee," as defined in the Company’s Certificate of Incorporation, (IV) any acquisition which complies with clauses (A), (B) and (C) of clause (v) of this Section 1.8, or (V) with respect to the Plan benefit of a particular Participant, any acquisition by such Participant or any group of persons including such Participant (or any entity controlled by such Participant or any group of persons including such Participant); (ii)individuals who, on the date hereof, constitute the Board (the "Incumbent Directors") cease for any reason during any 12-month period to constitute at least a majority of the Board, provided that any person becoming a director subsequent to the date hereof, whose election or nomination for election was approved by avote of at least two-thirds of the Incumbent Directors then on the Board (either by a specific vote or by approval of the proxy statement of the Company in which such person is named as a nominee for director, without written objection to such nomination) shall be an Incumbent Director; provided, however, that no individual initially elected or nominated as a director of the Company as a result of an actual or threatened election contest with respect to directors or as a result of any other actual or threatened solicitation of proxies or consents by or on behalf of any person other than the Board shall be deemed to be an Incumbent Director; (iii)irrevocable termination and liquidation of the Plan within 12 months of the dissolution of the Company taxed under Section 331 of the Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A); (iv)the sale of all or substantially all of the business or assets of the Company; or (v)the consummation of a merger, consolidation, statutory share exchange or similar form of corporate transaction involving the Company that requires the approval of the Company’s stockholders, whether for such transaction or the issuance of securities in the transaction (a "Business Combination"), unless immediately following such Business Combination: (A) at least 50% of the total voting power of (x) the corporation resulting from such Business Combination (the "Surviving Company"), or (y) if applicable, the ultimate parent corporation that directly or indirectly has beneficial ownership of sufficient voting 2 securities eligible to elect a majority of the directors of the Surviving Company (the "Parent Company"), is represented by the Outstanding Company Voting Securities that were outstanding immediately prior to such Business Combination (or, if applicable, is represented by shares into which the Outstanding Company Voting Securities were converted pursuant to such Business Combination), and such voting power among the holders thereof is in substantially the same proportion as the voting power of the Outstanding Company Voting Securities among the holders thereof immediately prior to the Business Combination, (B) no Person (other than any employee benefit plan sponsored or maintained by the Surviving Company or the Parent Company or a "Permitted Transferee," as defined in the Company’s Certificate of Incorporation), is or becomes the beneficial owner, directly or indirectly, of 20% or more of the total voting power of the outstanding voting securities eligible to elect directors of the Parent Company (or, if there is no Parent Company, the Surviving Company) and (C) at least a majority of the members of the board of directors of the Parent Company (or, if there is no Parent Company, the Surviving Company) following the consummation of the Business Combination were Board members at the time of the Board’s approval of the execution of the initial agreement providing for such Business Combination. 1.9Class Year Account.The bookkeeping subaccounts established for each Participant as provided in Section 5.1. 1.10Code.The Internal Revenue Code of 1986, as amended. 1.11Company.Movado Group, Inc., a New York corporation. 1.12Company Stock.Common stock of the Company. 1.13Compensation.For a Participant who is not classified by the Employer as a sales executive, the Participant’s Base Salary and Bonus, and for a Participant who is classified by the Employer as a sales executive, the Participant’s Base Salary only. 1.14Compensation Deferral Election.The written agreement submitted to the Administrator, by which an Eligible Employee agrees to participate in the Plan and make Base Salary Deferrals, and if the Eligible Employee is not classified by the Employer as a sales executive, Bonus Deferrals or both, as applicable, under the Plan in accordance with Section 3.1. 1.15Compensation Deferrals.A Participant’s Base Salary Deferrals, and if the Eligible Employee is not classified by the Employer as a sales executive, Bonus Deferrals or both as applicable. 3 1.16Effective Date.The Plan was originally effective on June1, 1995.This amendment and restatement of the Plan is effective January1, 2008, following good-faith operational compliance with the applicable requirements of Section 409A of the Code since January 1, 1.17Eligible Employee.An Employee of an Employer who is a "management or highly compensated" Employee within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. 1.18Employee.Any person employed by an Employer. 1.19Employers.Movado Group, Inc., a New York corporation and Movado Retail Group, Inc., a New Jersey corporation. 1.20Employer Contribution.A discretionary contribution made by the Employers to the Trust that is credited to one or more Participant’s Accounts in accordance with Section 3.3. 1.21ERISA.The Employee Retirement Income Security Act of 1974, as amended. 1.22Fair Market Value.On a given date means (i) if the Company Stock is listed on a national securities exchange, the closing sale price reported as having occurred on the primary exchange with which the Company Stock is listed and traded on that date, or, if there is no such sale on that date, then on the last preceding date on which such a sale was reported; (ii) if the Company Stock is not listed on any national securities exchange but is quoted in the National Market System of the National Association of Securities Dealers Automated Quotation System ("NASDAQ") on a last sale basis, the last sale price reported on that date, or, if there is no such sale on that date, then on the last preceding date on which a sale was reported; or (iii) if the Company Stock is not listed on a national securities exchange nor quoted in NASDAQ on a last sale basis, the amount determined by the Administrator to be the fair market value based upon a good faith attempt to value the Company Stock accurately and computed in accordance with applicable regulations of the Internal Revenue Service 4 1.23GroupI Employee.An Employee who is designated as a GroupI Employee by an Employer on ScheduleA attached hereto, as such Schedule A may be amended by the Employer from time to time. 1.24GroupII Employee.An Employee who is designated as a GroupII Employee by an Employer on ScheduleA attached hereto, as such Schedule A may be amended by the Employer from time to time. 1.25Matching Contribution.A contribution made by the Employers to the Trust that is credited to one or more Participant’s Accounts in accordance with Section 3.2. 1.26Participant.An Eligible Employee who has become a Participant as provided in Section 2.1 and whose Account has not been fully distributed. 1.27Plan.This Amended and Restated Movado Group, Inc. Deferred Compensation Plan for Executives. 1.28Plan Year.The twelve (12) month period commencing each January 1 and ending each December31. 1.29Total and Permanent Disability.Any medically determinable physical or mental disorder that renders a Participant incapable of continuing in the employment of an Employer and which is expected to continue for the remainder of a Participant’s life, as determined by the Administrator in its sole discretion. 1.30Trust.The trust under the Plan, which trust shall at all times constitute a "rabbi trust". 1.31Trustee.The trustee under the Trust and any successor Trustee appointed pursuant to the Trust. 1.32Unforeseeable Emergency.A severe financial hardship to a Participant resulting from (i) an illness or accident of the Participant, the Participant's spouse, the Participant's beneficiary, or the Participant's dependent (as defined in Section 152 of the Code, without regard to Section 152(b)(1), 152(b)(2) and 152(d)(1)(B)); (ii) loss of the Participant's 5 property due to casualty (including the need to rebuild a home following damage to a home which is not otherwise covered by insurance); or (iii) other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the Participant's control, including (a) the imminent foreclosure of or eviction from the Participant's primary residence, (b) the need to pay for medical expenses, including non-refundable deductibles, as well as for the costs of prescription drug medication, or (c) to pay for the funeral expenses of the Participant's spouse, beneficiary or dependent (as defined in Section 152 of the Code, without regard to Section 152(b)(1), 152(b)(2) and 152(d)(1)(B)). 1.33Year of Service.A Participant’s twelve (12) month period of employment with an Employer beginning on the Participant’s first day of employment with the Employer.Periods of employment of less than twelve (12) full months shall not constitute a Year of Service. ARTICLE II Participation 2.1Eligibility for Participation. (a)The Employers shall determine which Eligible Employees shall become Participants and the category of benefits, under Section 2.3, to which they will beentitled.The Employers’ determination under this Section 2.1 and under Section 2.3 shall be set forth in ScheduleA, attached hereto. (b)An Employer may determine that a Participant shall cease being a Participant as of any date specified by it; provided, however, that the Employer may not reduce the Account of any such Participant as of the date such determination is made.Any such determination shall be specified in ScheduleB, attached hereto. 2.2Commencement of Participation. (a)Each
